Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 7-28-20 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the cover member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tempel et al. (US 2016/0366399) in view of Lin et al. (US 2011/0094790).
Regarding claim 1, Tempel (Fig. 2 and 3) discloses a wearable display device comprising:
a first display device (330) and a second display device (335) configured to display images correspondingly to left and right eyes (330 is for the user’s left eye while 335 is for the user’s right eye, see [0033]);
a flexible board (220) extending from the first display device to the second display device (seen best in Fig. 2C, extending across both displays) and configured to transmit a signal (220 “transmit electrical signals” as discussed in [0031]).
However, Tempel fails to teach or suggest a second flexible board disposed overlapping the first flexible board.
Lin (Fig. 4) discloses flexible circuit board formed of a first flexible board (11) and a second flexible board (21) disposed overlapping the first flexible board (seen overlapping in Fig. 4), wherein the first flexible board includes a surface overlapping the second flexible board (the bottom surface of 11 overlaps with 21, eg. connected via 3) and an opposite surface from the surface overlapping the second flexible board (the top surface of 11), the opposite surface being shielded (the top of 11 is shielded with 16, see [0033]), and the second flexible board includes a surface overlapping the first flexible board (the top surface of 21 overlaps with 11, eg. connected via 3) and an opposite surface from the surface overlapping the first flexible board (the bottom surface of 21), the opposite surface being shielded (the bottom of 21 is shielded with 26, see [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible board of Tempel to include a first and second flexible board, overlapped, with shielded surfaces as taught by Lin because multiple layers of flexible boards increases the number of signal lines (see [0004]) and the shielding can “provide electromagnetic shielding for protecting electrical signals” (see [0033]).

Regarding claim 2, Tempel and Lin disclose a wearable display device as discussed above, and Tempel further discloses a board positioning member (230) configured to position the first flexible board (seen in Fig. 2C, 220 is positioned and shaped to go around the outside of 230). 

Regarding claim 9, Tempel and Lin disclose a wearable display device as discussed above, and Tempel further discloses a cover member (210) that is fixed (using connectors 232, see [0030]), at three sites that are a center thereof and both ends thereof (232 shown installed in Fig. 2C, but the holes more clearly seen in the center and both ends in Fig. 2B), to the first display device and the second display device (eg. as seen in Fig. 2C, 210 is attached to the combined first and second display devices, labeled 230). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tempel in view of Zhang et al. (US 10,674,141), Booth, and Krah et al. (US 2006/0274042).
Regarding claim 11, Tempel (Fig. 2 and 3) discloses a wearable display device comprising:
a first display device (330) and a second display device (335) configured to display images correspondingly to left and right eyes (330 is for the user’s left eye while 335 is for the user’s right eye, see [0033]);
a flexible board (220) extending from the first display device to the second display device (seen best in Fig. 2C, extending across both displays) and configured to transmit a signal (220 “transmit electrical signals” as discussed in [0031]); and
a cover member (200 and 210) configured to house the flexible board (seen in Fig. 1, see also [0030] which discusses how “flexible circuits 220 distributed inside the head-mounted display 200”).
However, Tempel fails to teach or suggest wherein the first display device and the second display device include a light-guiding device configured to guide image light, or wherein the flexible board is shielded and attached to the cover member such that the flexible board is spaced apart from the light-guiding device.
Zhang (Fig. 3, 5, and 6) discloses a wearable display device comprising:
a first display device (136A) and a second display device (136B) configured to display images correspondingly to left and right eyes (136A is for the user’s left eye while 136B is for the user’s right eye, see column 8, lines 21-24);
a flexible board (170A and 170B, called “flexible connectors”) configured to transmit a signal (“connector for transmitting power and/or data to left- and right-eye display screens 136A and 136B” as discussed in column 8, lines 57-58); and
a cover member (110) configured to house the flexible board (“surrounding the internal components” as discussed in column 5, lines 56-59)
wherein the first display device and the second display device include a light-guiding device configured to guide image light (the display devices include a backlight 162, which has a light guide, as seen in Fig. 5 and as discussed in column 11, lines 16-20).
Zhang additionally teaches that the flexible board is spaced apart from the light-guiding device (as seen in Fig. 5, the light guide is the same size as, and stacked directly behind, the display portion 136, while the flexible board 170A and 170B are placed beneath the display portion, as seen in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel so the display devices include a light guide as taught by Zhang because this allows the displays to be seen even without external light sources.
However, Tempel and Zhang fail to teach or suggest wherein the flexible board is shielded or attached to the cover member.
Booth (Fig. 1) discloses a flexible circuit (102, “flexible circuit” discussed in [0017]) which is shielded (with a ground mesh line 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel and Zhang so the flexible board is shielded as taught by Booth because this provides EMI shielding without reducing flexibility (see [0005]).
However, Tempel, Zhang, and Booth fail to teach or suggest wherein the flexible board is attached to the cover member.
Krah discloses that a flexible board (flexible printed circuit) can be attached to a cover member (“glued or taped to the inner surface of the top shell 102” as discussed in [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel, Zhang, and Booth so the flexible board is attached to a cover member as taught by Krah because this fixes the flexible board and prevents it from getting dislodged or getting caught in other moving parts.

Regarding claim 12, Tempel, Zhang, Booth, and Krah disclose a wearable display device as discussed above, and Tempel further discloses a board positioning member (230) configured to position the first flexible board (seen in Fig. 2C, 220 is positioned and shaped to go around the outside of 230) with respect to the cover member (the cover member 200 and 210 surrounds the flexible board as discussed above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tempel and Lin as applied to claim 1 above, and further in view of Nakamura (US 2003/0202031).
Regarding claim 4, Tempel and Lin disclose a wearable display device as discussed above, and Tempel further discloses wherein a first tape member that fixes the first flexible board and a second tape member that fixes the second flexible board are disposed such that the first tape member and the second tape member do not overlap. 
Nakamura (Fig. 19) teaches that first and second flexible boards (15 and 16) can be separately taped with a first and second non-overlapping tape members (eg. with 50b and 50c).
Therefore, the combination of Tempel and Lin with Nakamura would provide a wearable display device including a first tape member that fixes the first flexible board (eg. tape 50b and flexible board 15 of Nakamura, shown on the right side of Fig. 19, corresponding to the right side of 220 of Tempel) and a second tape member that fixes the second flexible board (eg. tape 50b and flexible board 16 of Nakamura, shown on the left side of Fig. 19, corresponding to the left side of 220 of Tempel) are disposed such that the first tape member and the second tape member do not overlap (the tape members of Nakamura do not overlap, as seen in Fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel and Lin to include a first and second tape member as taught by Nakamura because this provides a method for fixing the position of the flexible boards (see [0052]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tempel and Lin as applied to claim 1 above, and further in view of Miao (US 2013/0113973).
Regarding claim 5, Tempel and Lin disclose a wearable display device as discussed above, and Tempel further discloses wherein the first flexible board is coupled to any of the first display device and the second display device (220 transmits signals to the display screens, see [0031]).
However, Tempel and Lin fail to teach or suggest wherein the second flexible board is coupled to an external light sensor.
Miao discloses a wearable display (eg. “head mounted display” discussed in [0012]) wherein a second flexible board is coupled to an external light sensor (“ambient light sensor 145” is connected to a “flexible ribbon signal cable” as discussed in [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel and Lin so the first flexible board and the second flexible board each include a high-speed signal line as taught by Miao because this allows the display to adjust brightness based on the level of external light to increase user comfort (see [0017]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tempel and Lin as applied to claim 1 above, and further in view of Codd et al. (US 2017/0273171).
Regarding claim 6, Tempel and Lin disclose a wearable display device as discussed above, however fail to teach or suggest wherein the first flexible board and the second flexible board each include a high-speed signal line.
Codd discloses a wearable display device (eg. a “head mounted display device” as discussed in [0054]) wherein a first flexible board and the second flexible board are overlapped (see Fig. 6 and [0028], note how each pair of conductors is on a different layer) and additionally wherein multiple pairs of conductors in the flexible boards each include a high-speed signal line (“high-speed differential signaling on one or more pairs of conductors in a flexible printed circuit” as discussed in [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel and Lin so the first flexible board and the second flexible board each include a high-speed signal line as taught by Codd because this “enables implementation of an effective EMI management solution which can be particularly advantageous in wearable computing devices, such as head mounted display (HMD) devices” (see [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tempel and Lin as applied to claim 1 above, and further in view of Booth et al. (US 2008/0029298).
Regarding claim 7, Tempel and Lin disclose a wearable display device as discussed above, and although Lin teaches wherein the first flexible board and the second flexible board are shielded (with 16 and 26, respectively, as discussed above), Tempel and Lin fail to teach or suggest wherein the shielding is specifically a ground mesh line.
Booth (Fig. 1) discloses a flexible circuit (102, “flexible circuit” discussed in [0017]) which is shielded with a ground mesh line (108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel and Lin so the first flexible board and the second flexible board are shielded with a ground mesh line as taught by Booth because this provides EMI shielding without reducing flexibility (see [0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tempel and Lin as applied to claim 1 above, and further in view of Zhang and Krah.
Regarding claim 8, Tempel and Lin disclose a wearable display device as discussed above, and Tempel further discloses a cover member (200 and 210) that houses the first flexible board and the second flexible board (seen in Fig. 1, see also [0030] which discusses how “flexible circuits 220 distributed inside the head-mounted display 200”).
However, Tempel and Lin fail to teach or suggest wherein the first display device and the second display device include a light-guiding device configured to guide image light, and the first flexible board and the second flexible board are attached to the cover member and are spaced apart from the light-guiding device. 
Zhang (Fig. 3, 5, and 6) discloses a wearable display device comprising:
a first display device (136A) and a second display device (136B) configured to display images correspondingly to left and right eyes (136A is for the user’s left eye while 136B is for the user’s right eye, see column 8, lines 21-24);
a first flexible board and second flexible board (170A and 170B, called “flexible connectors”) configured to transmit a signal (“connector for transmitting power and/or data to left- and right-eye display screens 136A and 136B” as discussed in column 8, lines 57-58); and
a cover member (110) that houses the first flexible board and second flexible board (“surrounding the internal components” as discussed in column 5, lines 56-59);
wherein the first display device and the second display device include a light-guiding device configured to guide image light (the display devices include a backlight 162, which has a light guide, as seen in Fig. 5 and as discussed in column 11, lines 16-20).
Zhang additionally teaches that the flexible board is spaced apart from the light-guiding device (as seen in Fig. 5, the light guide is the same size as, and stacked directly behind, the display portion 136, while the flexible board 170A and 170B are placed beneath the display portion, as seen in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel and Lin so the display devices include a light guide as taught by Zhang because this allows the displays to be seen even without external light sources.
However, Tempel, Lin, and Zhang fail to teach or suggest wherein the first flexible board and the second flexible board are attached to the cover member.
Krah discloses that a flexible board (flexible printed circuit) can be attached to a cover member (“glued or taped to the inner surface of the top shell 102” as discussed in [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel, Lin, and Zhang so the first flexible board and the second flexible board are attached to the cover member as taught by Krah because this fixes the flexible board and prevents it from getting dislodged or getting caught in other moving parts.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tempel and Lin as applied to claim 1 above, and further in view of Patel (US 2016/0269720).
Regarding claim 10, Tempel and Lin disclose a wearable display device as discussed above, however fail to teach or suggest wherein the first display device and the second display device are integrally coupled members, and include a flat surface extending flush from the first display device to the second display device, and the first flexible board extends along the flat surface. 
Patel (Fig. 2) discloses a wearable display device wherein the first display device (102-a) and the second display device (102-b) are integrally coupled members (eg. via 104), and include a flat surface extending flush from the first display device to the second display device (as seen in Fig. 2A, when fully stretched to its full length, 104 is a flat surface from 102-a to 102-b, see [0020]), and the first flexible board extends along the flat surface the second display device (seen in Fig. 2A), and the first flexible board extends along the flat surface (flexible substrate 104 contains “signal wires” and “integrated circuits or chips” as discussed in [0017], and so the examiner interprets the flexible substrate to read upon the claimed “flexible board”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel and Lin so the first display device and the second display device are integrally coupled members, and include a flat surface extending flush from the first display device to the second display device, and the first flexible board extends along the flat surface as taught by Patel because this allows the wearable display to adjust to various users because “the inter-axial distance between the first and second central axes is adjustable” (see [0005]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tempel, Zhang, Booth, and Krah as applied to claim 11 above, and further in view of Patel (US 2016/0269720).
Regarding claim 13, Tempel, Zhang, Booth, and Krah disclose a wearable display device as discussed above, however fail to teach or suggest wherein the first display device and the second display device are integrally coupled members, and include a flat surface extending flush from the first display device to the second display device, and the first flexible board extends along the flat surface. 
Patel (Fig. 2) discloses a wearable display device wherein the first display device (102-a) and the second display device (102-b) are integrally coupled members (eg. via 104), and include a flat surface extending flush from the first display device to the second display device (as seen in Fig. 2A, when fully stretched to its full length, 104 is a flat surface from 102-a to 102-b, see [0020]), and the first flexible board extends along the flat surface the second display device (seen in Fig. 2A), and the first flexible board extends along the flat surface (flexible substrate 104 contains “signal wires” and “integrated circuits or chips” as discussed in [0017], and so the examiner interprets the flexible substrate to read upon the claimed “flexible board”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tempel, Zhang, Booth, and Krah so the first display device and the second display device are integrally coupled members, and include a flat surface extending flush from the first display device to the second display device, and the first flexible board extends along the flat surface as taught by Patel because this allows the wearable display to adjust to various users because “the inter-axial distance between the first and second central axes is adjustable” (see [0005]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Tempel and Lin disclose a wearable display device as discussed above, and Tempel further discloses wherein the board positioning member has a protruding shape (seen in Fig. 2C, board positioning member 230 “protrudes” in various directions, eg. there is a protruding lip on the left and right of the displays, there are protrusions on the left and right sides of the rear to fit around the user’s eyes, etc.).  However, while 230 of Tempel is also used to “reinforce” the locations of some elements (eg. “bracket 380 is further coupled to the housing 230 to fix the assembly 300 inside the housing 230” as discussed in [0039], and so contains and “reinforces” assembly 300), 230 is not a “plate” shape.

None of the currently cited references of record teaches or suggests “wherein the board positioning member is a reinforcing plate having a protruding shape” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691